                                             -~----~-----
                                             ,    "       =========:::-=..::::.-7
                                                  ..11.)NY
                                           ' 1)0CUMENT
                                                                                i\
UNITED STATES DISTRICT COURT               IELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK               DOC #:--~-+i,,.-trr,-
-----------------------------------   X
                                            D ·\TF f~_ED~.
CARBONYX LICENSE & LEASE LLC, C6
ARDMORE VENTURES, LLC, RIVER
PARTNERS 2012 - CBX LLC, BHAVNA
PATEL, and FRANK RANGO,                     19-cv-1540 (JSR)

       Plaintiffs,                          MEMORANDUM ORDER

                 -v-

CARBONYX INC.,

       Defendant.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     Now before the Court is the motion of plafntiffs Carbonyx

License & Lease LLC ("CL&L"), C6 Ardmore Ventures, LLC ("C6

LLC"), River Partners 2012 - CBX LLC ("River Partners"), Bhavna

Patel ("Mrs. Patel"), and Frank Rango ("Mr. Rango")      for partial

summary judgment in their favor with respect to certain claims

arising out of the Loan Agreement (as defined below). ECF No.

42. For the reasons set forth below, plaintiffs' motion is

granted with respect to (1) all parts of the second claim for

relief (breach of the Lo~n Agreement) except the alleged breach

of§ 7.06 of the Loan Agreement and (2) the ninth claim for

relief (indemnification pursuant to the Loan Agreement). The

motion is denied in all other respects.

                           Background
        Except where otherwise noted, the following undisputed

facts are taken from the parties' Rule 56.1 statements.

        Parties

        Plaintiffs in this action consist of:   (1) CL&L, a limited

liability company organized under the laws of D$laware;      (2) C6

LLC, a limited liability company organized under the laws of

Texas;    (3) River Partners, a limited liability company organized

under the laws of Delaware with its principal office in New York

City;    (4) Mrs. Patel, formerly married to Mukesh Patel ("Mr.

Patel") until he passed away on April 29, 2017; and (5) Mr.

Rango. Plaintiffs' Rule 56.1 Statement of Material Facts, ECF

No. 48    ("Plaintiffs 56.1 Statement") 11 1-5. Defendant Carbonyx

Inc.    ( "Carbonyx") , a company incorporated under the laws of

Delaware with its principal place of business ~n Texas, holds

licenses to intellectual property rights related to

manufacturing of carbon-alloy synthesis products used in the

iron and steel industry. Id. 1 6; see also Defendant's Response

to Plaintiffs' Statement of Material Facts and'Counter-Statement

of Material Facts, ECF No. 51 ("Defendant 56.l Statement") 1 57.

Siddharta Gaur ("Mr. Gaur") has been the Chief Executive Officer

of Carbonyx at all times since its founding in 2000. Plaintiffs

56.1 Statement 1 6. Mr. Patel and Mr. Gauer had a business

relationship with each other for over ten years concerning




                                   2
investments in Carbonyx. Defendant 56.1 Statement~ 58. From the

late 2000s to the early 2010s, plaintiffs invested over $34

million in Carbonyx in connection with three transactions at

issue in this action. Plaintiffs 56.1 Statement~ 7. The instant

motion for partial summary judgment concerns claims arising from

one of these three transactions.

     Loan Agreement and Notes

     In 2012, Carbonyx borrowed $13.225 million from Mr. Patel, 1

Mr. Rango, Harmir Realty Co. LP ("Harmir"), and River Partners

(collectively, "Lenders") by issuing notes pursuant to an

Amended and Restated Loan and Warrant Insurance Agreement, dated

May 1, 2012 and governed by New York law. Id.   ~~   8-10; see also

ECF No. 45-1 ("Loan Agreement") § 8.01; Rango Aff., Ex. B, ECF

No. 45-2; Patel Aff., Ex. B, ECF No. 46-2; Discolo Aff., Ex. A,

ECF No. 47-1; Klein Deel., Ex. C, ECF No. 44-3 (collectively,

"Notes"). Under the terms of the Loan Agreement, all accrued and

unpaid interest and principal were due on the maturity date of

May 15, 2017. Loan Agreement§ 2.03(c). Carbonyx was also




1 The term "Lenders" includes Mr. Patel until his death on April
29, 2017, and any relevant successors in interest (including but
not limited to the estate of Mr. Patel (the "Estate") and his
widow Mrs. Patel) at all times thereafter. Plaintiffs 56.1
Statement~~ 4, 48. On March 15, 2019, the Estate assigned to
Mrs. Patel all of its right, title, and interest in, to and
under the Loan Agreement, the Note, and the warrant received by
Mr. Patel. Id. ~ 52.

                                   3
required to make interim payments of all accrued and unpaid

interest semi-annually, starting on November 15; 2012. Id. §

2.04.

        Although Carbonyx initially complied with those terms, it

stopped making interest payments starting on November 15, 2015;

it also did not pay the principal and interest due on the

maturity date. Plaintiffs 56.1 Statement 11 20-23, 25.

        The main dispute in the instant motion is whether the Notes

were cancelled and replaced in April 2017 by preferred stock and

warrants for the purchase of common stock in Carbonyx (the

"Alleged Conversion"), thereby waiving the Lenders' rights to

payments under the Loan Agreement and the Notes. Id. 11 24-26,

34; Defendant 56.1 Statement 11 24-26, 34.

        Alleged Conversion

        On Febru~ry 12 and 14, 2017, Mr. Patel emailed Mr. Gaur,

copying Mr. Rango, regarding potential terms for a "tentatively

agreed .      . debt restructuring." Plaintiffs 56.1 Statement 1

35; Defendant 56.1 Statement 1 73. On February 28, 2017, Mr.

Gaur emailed to Mr. Patel (without copying other Lenders)    (1) a

copy of the Board Resolutions of Carbonyx, which authorized

Carbonyx to accept the Alleged Conversion, and (2) copies of

four "Terms of Conversion," one for each of the four Lenders.

Plaintiffs 56.1 Statement 1 36; Defendant 56.1 Statement 1 76;




                                   4
Plaintiffs' Response to Defendant's Counter-Statement of

Material Facts, ECF No. 57     ("Plaintiffs 56.1 Response") 1 76.

Although Mr. Gaur's signature appeared on each of these Terms of

Conversion, no Lender ever signed them. Plaintiffs 56.1

Statement 1 36.

     On March 2, 2017, Mr. Gaur sent updated versions of the

Board Resolutions and the Terms of Conversion to Mr. Patel. Id.

1 37; Defendant 56.1 Statement 1 78. Once again, while Mr.

Gaur's signature appeared on each of these updated Terms, no

Lender ever signed them. Plaintiffs 56.1 Statement 1 37. Later
                                                   '
that day, Mr. Patel responded to Mr. Gaur's email, stating "I

think [other Lenders] will ask for the bylaws or other articles

that explain the terms as well" and proposing a revision to the

Terms of Conversion. Id. 1 38. In response, Mr. Gaur sent

further updated versions of the Terms of Conversion to Mr.

Patel. Id.   ~   39. Yet again, even though Mr. Gaur's signature

appeared on each of these documents, no Lender ever signed them.

Id. Mr. Patel, in his response on the same day, wrote "looks OK

        I am not home for a week so hold off m~iling," and,

following up on April 13, 2017, wrote "[w]e need to print these

out and execute these tomorrow so I can give them to [Mr.

Rango]," referring to the Terms of Conversion and the Board




                                    5
Resolutions, among other documents. Id.   ~   40; Defendant 56.1

Statement~ 82.

     On April 14, 2017, Mr. Patel came to Carbonyx's office,

where Mr. Gaur gave Mr. Patel, among other documents, Carbonyx's

by-laws, Board Resolutions, Terms of Conversion, warrants, and

preferred share certificates to be distributed to the Lenders.

Defendant 56.1 Statement~~ 37, 83; Plaintiffs 56.1 Statement~

50. The last three categories of documents were never signed by

the Lenders. Id.

     Before such documents could be distributed to the Lenders,

Mr. Patel unexpectedly passed away on April 29, 2017. Plaintiffs

56.1 Statement~ 48. According to Carbonyx, the preferred share

certificates were subsequently distributed by the Estate of Mr.

Patel to each Lender on May 22, 2017. Deposition Transcript of

Hiten Patel, Gaur Deel., Ex. Q, ECF No. 49-17     ("Hiten Tr.")

51:2-52:13; Defendant 56.1 Statement~ 100. Plaintiffs disagree,

stating that River Partners never received those certificates

and that Mr. Rango did not receive his until 2018. Plaintiffs

56.1 Response~ 100.

     After Mr. Patel passed away, Mr. Rango reached out to Mr.

Gauron the status of the Alleged Conversion, to which Mr. Gaur

responded:

       [Mr. Patel] finalized the terms of the [Alleged
       Conversion} in the month of March (email attached; March


                                6
            2nd 2017) but was traveling and so was not able to close.
            He wanted to complete the process before our visit to
            Korea on April 17th. He visited the office (email
            attached; April 13, 2017) with the specific objective to
            achieve the same on April 14th 2017. He finalized and
            accepted all the documents as part of the closing and
            took the complete package of the documents and Share
            certificates to be delivered to everyone.

Id.   ~    50.

          On October 31, 2018, plaintiffs' counsel sent a letter to

Carbonyx demanding, inter alia, payment of amounts due under the

Loan Agreement and the Notes, which Carbonyx refused to pay. Id.

~~    55-57; Letter re: Notice of Defaults and Demand to Carbonyx

Inc., dated October 31, 2018, Klein Deel., Ex. L, ECF No. 44-13.

Prior to that date, none of the plaintiffs had demanded payment

of principal or interest due. Defendant 56.1 Statement~ 64. 2

          Now before the Court is plaintiffs' motion for partial

summary judgment on their second (breach of the Loan Agreement),

part of third (breach of the implied covenant of good faith and

fair dealing), and ninth (indemnification pursuant to the Loan

Agreement) claims for relief. ECF No. 42. Plaintiffs' main

argument is that, because the Alleged Conversion was not a valid

modification of the Loan Agreement, Carbonyx's failure to pay

interest and principal constitutes a breach under the Loan




2
  Plaintiffs deny this statement, but the documentation they cite
does not contradict this alleged fact. See Plaintiffs 56.1
Statement~ 64.

                                     7
Agreement. Memorandum of Law in Support of Plaintiffs' Motion

for Partial Summary Judgment, ECF No. 43 ("Plaintiffs Mem."), at

1-2; see also Reply Memorandum of Law in Further Support of

Plaintiffs' Motion for Partial Summary Judgment, ECF No. 56

("Plaintiffs Reply"), at 1. Carbonyx opposes. Defendant Opp.

                             Analysis

      Under Rule 56(a) of the Federal Rules of Civil Procedure, a

"court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). "The movant bears the burden of demonstrating the

absence of a genuine dispute of fact, and, to award summary

judgment, the court must be able to find after 'drawing all

reasonable inferences in favor of a non-movant that no

reasonable trier of fact could find in favor of that party."

Palmer/Kane LLC v. Rosen Book Works LLC, 204 F. Supp. 3d 565,

568   (S.D.N.Y. 2016).   3



I.    Whether summary judgment should be granted on plaintiffs'
      second claim for relief (breach of the Loan Agreement)

      Under applicable New York law, the elements of a cause of

action to recover damages for breach of contract are: "the

existence of a contract, the plaintiff's performance under the


3 Unless otherwise indicated, in quoting cases'all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                 8
contract, the defendant's breach of that contract, and resulting

damages." JP Morgan
                _   Chase v . J . H . Elec . of New Yor,
                                                      k I nc., 69

A.D.3d 802, 803 (N.Y. App. Div. 2010). It is undisputed here

that Carbonyx did not make any payment of principal or interest

due on or after November 15, 2015. Plaintiffs 56.1 Statement~

25; Defendant 56.1 Statement~ 25. Therefore, summary judgment

should be granted in favor of plaintiffs with respect to breach

of payment obligations under the Loan Agreement if the Alleged

Conversion was not valid - the key issue in this motion.

     A. Whether the Alleged Conversion was valid under the terms
        of the Loan Agreement and the statute of frauds

     The Loan Agreement states, as relevant here:

        (T]he right of any Lender to receive payment of principal
        of (including any capitalized PIK Interest) and interest
        on the Notes held by it, on or after th~ respective due
        dates expressed in the Notes .     shall not be impaired
        or affected without the consent of such Lender.

       No provision of [the Loan Agreement] or any other Loan
       Documents [including the Notes] may be amended, modified
       or waived without the express written consent of the
       Borrower and the Majority Lenders, provided that no such
       amendment, modification or waiver of .    . Sections 2.03,
       2.04, 2.05 or 8.05 shall be effective without the consent
       of all of the Lenders .    . provided further that no such
       amendment, modification or waiver shall (i) reduce the
       principal amount of any Note or reduce the rate of
       interest thereon.       or (ii) postpone the scheduled
       date of payment of the principal amount of any Note, or
       any interest thereon      . without the written consent of
       each Lender affected thereby.

        THIS WRITTEN AGREEMENT, THE NOTES AND THE OTHER LOAN
        DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
        PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,



                                  9
       CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS AMONG THE
       PARTIES.

Loan Agreement§§ 6.0l(a), 8.05, 8.10. Also, under the

applicable provision of the New York statute of frauds, a

written agreement that "contains a provision to the effect that

it cannot be changed orally, cannot be changed by an executory

agreement unless such executory agreement is in writing and

signed by the party against whom enforcement of.the change is

sought." N.Y. Gen. Oblig. Law§ 15-301. 4

     There is no doubt that the Alleged Conversion violated all

of the above provisions in the Loan Agreement and, moreover, was

unenforceable under the New York statute of frauds. At best, the

Alleged Conversion was memorialized (1)    in email exchanges

between Mr. Patel and Mr. Gaur and the attachm~nts thereto

( ~ , drafts of the Terms of Conversion), see Plaintiffs 56.1




4 N.Y. Gen. Oblig. Law§ 5-70l(a) (1), another p~ovision of the
New York statute of frauds, requires that contracts that are not
capable of performance within one year of their making be in
writing and subscribed to by the party to be charged with. And,
it is well established that the doctrine of partial performance,
discussed below, may be an exception to§ 15-301, but not§ 5-
701 (a) (1). See Webber v. Dash, No. 19-cv-610 (CM), 2019 WL
1213008, at *6 (S.D.N.Y. Feb. 25, 2019); CMC Transaction Servs.,
LLC v. IDEX Corp., No. 18-cv-4925 (PAC), 2019 WL 3496643, at *3
(S.D.N.Y. Aug. 1, 2019). However, the main focus of the present
motion is whether the Loan Agreement was novated and cancelled
 (which fits squarely under§ 15-301), rather than whether the
terms of preferred stock are enforceable (which fits squarely
under § 5-701 (a) (1)). Therefore, § 5-701 (a) (1) is not directly
relevant for deciding the instant motion.

                                10
Statement~~ 35-37, 39-40; Defendant 56.1 Statement~~ 73, 76,

82, and (2) in the new preferred share certificates in Carbonyx,

see Defendant 56.1 Statement~~ 37, 83; Plaintiffs 56.1

Statement~ 50. None of these documents was ever signed by any

of the Lenders and thus, under the plain terms of the Loan

Agreement, could not constitute written consent'. of the Lenders.

Furthermore, emails from Mr. Patel regarding the terms of a

tentative transaction and his statement that a draft agreement

"looks OK" or that certain documents should be printed out and

executed are not written agreements by any of the Lenders.

Therefore, unless the partial performance exception discussed

below applies, the Alleged Conversion was not a valid

modification, amendment, or waiver of the Lenders' rights under

the Loan Agreement. 5

     B. Whether an exception to the no-modification provisions of
        the Loan Agreement and the statute of frauds applies




5
   Carbonyx correctly notes that the above stat~te of frauds
provision applies only if Carbonyx is attempting to prove the
existence of an executory agreement. Defendant Opp. 15-16
 (referencing Roes v. Spa Realty Associates, 42 N.Y.3d 3338, 343
 (1977)). However, Carbonyx incorrectly argues that the Alleged
Conversion was not an executory agreement, based on its belief
that the Notes were already replaced by the preferred shares and
the Alleged Conversion was already completed. Id. at 16. To the
contrary, the Alleged Conversion was an executory agreement,
because the Terms of Conversion provided for, inter alia,
dividends payable over several years, with a final redemption
date in 2027. See Plaintiffs 56.1 Response~ 83.

                                11
      An exception to the non-modification provisions of the Loan

Agreement and the statute of frauds may arise under the

equitable doctrine of partial performance, applicable when a

party induces another party to substantially perform in reliance

upon an oral agreement. See Messner Vetere Berger McNamee

Schmetterer Euro RSCG Inc. v. Aegis Group PLC,   93 N.Y. 2d 229,

235   (1999); Rose v. Spa Realty Associates, 42 N~Y.3d 3338, 343

(1977). For this doctrine to apply, partial performance must be

"unequivocally referable" to the new oral agreement. Richardson

& Lucas, Inc. v. New York Athletic Club of City of New York, 304

A.D.2d 462, 463   (N.Y. App. Div. 2003).

      Carbonyx argues that there is compelling evidence of

conduct by both Carbonyx and plaintiffs that is incompatible

with the text of'the Loan Agreement and whose only explanation

is that the parties agreed to the Alleged Conversion. Defendant

Opp. 18. Alternatively, Carbonyx argues, the issue of whether

the parties' conduct is unequivocally referable to an oral

modification of the Loan Agreement is a triable issue of fact.

Id. at 17.

      Even making all reasonable inferences in favor of Carbonyx,

however, the Court finds the doctrine of partial performance

inapplicable. The main alleged partial performance at issue is

Carbonyx's issuance of preferred shares, certificates of which




                                 12
plaintiffs allegedly received.   6   Id. at 18. However, as the

accompanying emails imply, this issuance is at least as

plausibly compatible with the view that Carbonyx was eager to

rescue itself from being in default under the Loan Agreement,

and that, therefore, it sent out the certificates to try to

convince the Lenders that everything was ready to go once the

Lenders agreed. For the "unequivocally referable" criterion to

be satisfied, "the actions alone must be unintelligible or at

least extraordinary, explainable only with reference to the oral

agreement." Anostario v. Vicinanzo, 59 N.Y.2d 662, 664       (1983)

(emphasis added); L&B 57th St., Inc. v. E.M. Blanchard, Inc.,

143 F.3d 88, 93 (2d Cir. 1998)       ("[T]he existence of a competing

inference, rather than precluding summary judgment, makes

summary judgment for [plaintiff] appropriate.")'.

     In addition, there was nothing detrimental to Carbonyx

about issuing these preferred shares; on the contrary, issuing

these shares if the Alleged Conversion had been accepted would

have relieved Carbonyx of its financial predicament under the

Loan Agreement. See Messner Vetere Berger McNamee Schmetterer

Euro RSCG Inc. v. Aegis Grp. PLC, 711 N.E.2d 9?3, 957       (N.Y.




6
  The parties dispute whether all Lenders in fact received the
certificates. Compare Defendant 56.1 Statement i 100; Hiten Tr.
51:2-52:13 with Plaintiffs 56.1 Response i 100. For the purpose
of this summary judgment motion, the Court assumes they all did.

                                     13
1999)    ("Under our jurisprudence, it is the conduct of the entity

seeking to enforce the oral agreement, and its detrimental

reliance on the agreement, that makes proper the invocation of

equitable principles."). If Carbonyx has subsequently paid

dividends under the preferred shares, there might be cognizable

partial performance and detrimental reliance, but no such

dividend was ever paid. See Transcript of the Oral Argument

dated November 14, 2019. Thus, the issuance of the certificates

here "does not amount to partial performance sufficient to

overcome the statute where that action confers no benefit on the

party against whom enforcement is sought." Merrill Lynch

Interfunding, Inc. v. Argenti, 155 F.3d 113, 122 (2d Cir. 1998).

        Other than the issuance of the certificates, Carbonyx

mostly relies on the fact that plaintiffs, until October 31,

2018, had not demanded payment of principal or interest that

would have been due under the Notes, Defendant 56.1 Statement~

94, 7 and that Mr. Range had previously sent interest calculations



7 The fact that plaintiffs did not demand paym~nt until October
31, 2018 does not waive their rights under the relevant
provisions of the Notes. See Notes 2 ("The Borrower and any and
each co-maker, accommodation party, endorser or other Person
liable for the payment or collection of this Note expressly
waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent
to acceleration, bringing of suit, and diligence in taking any
action to collect amounts called for hereinunder and in the
handling of Property at any time existing as security in


                                  14
under the Notes to Carbonyx, but stopped sending such notices

after November 2015, Defendant 56.1 Statement~· 99.s Id. But,

these actions by the Lenders are at best as compatible with the

view that Mr. Rango and other Lenders were holding off making

demands for payment under the Notes in order to work out
                                               '
Carbonyx's difficult financial situations as much as they can be

explained through the view that the Alleged Conversion took

place. Indeed, the former hypothesis has the greater support in

the record. 9 For the same reasons as discussed above, therefore,



connection herewith, and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission
as or with respect to the collection of any amount called for
hereunder.").

8 In addition, as alleged circumstantial evidence of partial
performance, Carbonyx focuses on the fact that (1) the Estate of
Mr. Patel had Mr. Patel's preferred shares transferred to the
Estate's name and listed those preferred shares as one of its
assets and (2) a firm retained by the Estate to assess Mr.
Patel's interest in Carbonyx valued the preferred shares, but
not the Notes. Defendant 56.1 Statement~~ 101-02. As plaintiffs
correctly point out, however, the Estate's administrative action
cannot be deemed a waiver of the Lenders' rights under the Loan
Agreement, when this action was based solely on the physical
certificates and when the Estate admitted that it had no
knowledge of the Alleged Conversion. Plaintiffs 56.1 Response~~
101-02. Furthermore, the accounting firm was hired to value the
interest at issue without taking any legal position on whether
the Alleged Conversion occurred, so its valuation document
cannot be deemed a waiver as such. Id.

9 For instance, on October 31, 2017, the Chief Executive Officer
of River Partners sent an email to its employee, stating: "We
have not converted the bonds to preferred stock and neither has


                                15
Carbonyx fails to satisfy the high bar that the parties' conduct

unequivocally refers to the alleged oral modification. 10

     In sum, even making all reasonable inferences in favor of

Carbonyx, the Court finds that the equitable doctrine of partial

performance is inapplicable to the issue of whether the Alleged

Conversion was a valid modification of the Loan Agreement and

the Notes. 11 Therefore, the Court grants summary judgment in

favor of plaintiffs in this respect.

     C. Whether summary judgment should be granted on plaintiffs'
        second claim for breach of the Loan Agr~ement with
        respect to Carbonyx's obligation to provide certain
        financial documents to the Lenders

     Section 7.05 of the Loan Agreement requires that Carbonyx



[Mr. Rango]. We have the option to but we are working with [Mr.
Rango], John and others to see what is the best outcome for us
as the bonds defaulted in May." Email from Bob Discolo dated
October 31, 2017, Discolo Reply Deel., Ex. A, ECF No. 60-1. On
February 2, 2018, Mr. Rango wrote an email to River Partners,
stating that "the next step is either to force bankruptcy.
or alternatively to swap our bonds/preferred s~ares." Email from
Frank Rango dated February 2, 2018, Gaur Deel., Ex. M, ECF No.
49-13.

10 In addition, other evidence suggests that certain Lenders
clearly did not perceive the Alleged Conversion to have taken
place, supporting inference that certain parties' conduct was
referable to the Alleged Conversion not having taken place. See
previous footnote.

11 Since the Court here holds that the Alleged Conversion was not
valid, which is a sufficient ground to grant partial summary
judgment in favor of plaintiffs in this respect, the Court need
not reach the issue of whether Mr. Patel and/or Mr. Rango had
the authority to agree to the Alleged Conversion on behalf of
the other Lenders.

                                16
       provide to each of the Lenders (i) quarterly unaudited
       consolidated financial statements (including a
       consolidated balance sheet, income statement, statement
       of cash flows, statement of owner's equity and related
       footnotes) within 5 Business Days following completion
       but in no event later than 90 days following the end of
       any fiscal quarter and (ii) annual audited financial
       statements within 5 Business Days following completion
       but in no event later than 180 days following the end of
       any fiscal year.

Loan Agreement§ 7.05. The parties do not dispute that Carbonyx

stopped producing audited financial statements after 2014.

Defendant 56.1 Statement~ 105; Plaintiffs 56.l Response~ 105;

see also Memorandum dated August 17, 2017, Gaur Deel., Ex. V,

ECF No. 49-22. Instead, the parties dispute wh~ther Mr. Rango

and River Partners waived their rights to receive those

documents. Plaintiffs 56.1 Statement~ 32; Defendant 56.1

Statement~ 32. Because Carbonyx puts forth no evidence that the

Lenders waived their rights as such through express written

consent as required under§§ 8.05, 8.10 of the Loan Agreement

discussed above,   12   summary judgment is granted in favor of




12 The parties also dispute whether Carbonyx handed over all
financial information and documentation that Mr. Patel and Mr.
Rango requested, whether Mr. Rango ever requested such financial
information from Carbonyx, and whether Carbonyx ever provided
these documents to River Partners and Harmir. Defendant 56.1
Statement~~ 31, 105-08; Plaintiffs 56.1 Statement~ 31;
Plaintiffs 56.1 Response~~ 105-08. However, in light of the
Court's determination that the Lenders did not, waive their
rights to receive financial documents at issue, these disputes
do not affect the conclusion that Carbonyx breached§ 7.05 of the
Loan Agreement.

                                     17
plaintiffs with respect to the second claim for relief

pertaining to breach of§ 7.05 of the Loan Agreement.

      D. Whether summary judgment should be granted on plaintiffs'
         second claim for breach of the Loan Agreement with
         respect to Carbonyx's obligation to provide Mr. Patel,
         Mr. Rango, and River Partners certain documents upon
         notice from the Majority Lenders

      Section 7.06 of the Loan Agreement states:

        Upon reasonable notice from the Majority Lenders, the
        Borrower shall permit any representative(s) of the
        Majority Lenders to audit, review, make extracts from or
        copy any and all corporate and financial books and
        records of the Borrower and its Subsidiaries at all
        reasonable times during ordinary business hours, and to
        discuss the business affairs of the Borrower and its
        Subsidiaries with senior officers of the Borrower.

Loan Agreement§ 7.06. As part of their second ·claim for relief,

plaintiffs allege that, pursuant to this provision, "Carbonyx

was required to, but failed to,        . provide [Mr. Patel, Mr.

Rango, and River Partners] with certain additional documents and

information" responsive to their requests as set forth in the

demand letter dated October 31, 2018. Amended Complaint, ECF No.

16 ("Amended Complaint"), §§ 33, 53.

      The Court denies the motion for summary judgment with

respect to this part of plaintiffs' second claim for relief,

because plaintiffs have not set forth any reason in their briefs

as to why they are entitled to summary judgment in this respect.

II.   Whether summary judgment should be granted on plaintiffs'
      third claim for relief (breach of the implied covenant of
      good faith and fair dealing)



                                  18
       Under the third claim for relief, plaintiffs allege that:

         Carbonyx breached [the duty to act in good faith and
         conduct fair dealing] by engaging in ac~ions reflecting
         bad faith, including, inter alia, by insisting that
         Carbonyx unilaterally converted the Not~s to preferred
         stock in Carbonyx, and refusing to discuss Carbonyx's
         breaches of     . the Loan Agreement in·good faith.

 Amended Complaint§ 61. The Court denies the mo'tion for summary

 judgment with respect to plaintiffs' third claim, because

 plaintiffs do not set forth any reason in their briefs as to why

 Carbonyx's conduct as such was in bad faith. Even if plaintiffs'

 argument here were not deemed to be abandoned, there is a

 triable issue of fact as to whether Carbonyx acted in bad faith

 in insisting that the Alleged Conversion took place.

III.   Whether summary judgment should be granted on plaintiffs'
       ninth claim for relief (indemnification pursuant to the
       Loan Agreement)

       Section 8.04 of the Loan Agreement requir~s that Carbonyx:

         indemnify each Lender      . from, hold each of them
         harmless against, promptly upon demand pay or reimburse
         each of them for .    . any and all actions, suits,
         proceedings (including investigations, litigation or
         inquiries), claims, demands, causes of action, losses,
         liabilities, damages and reasonably incurred costs and
         expenses of any kind or nature whatever .    . which may
         be incurred by or asserted against or involve any of them
               as a result of, arising out of or related to .
         any [ ] aspect of this Agreement, the Notes, and the
         other Loan Documents, including .    . reasonable fees and
         disbursements of counsel .

 Loan Agreement§ 8.04. Also, under§ 8.11, Carbonyx agreed to:

         pay promptly after demand.    . any and all reasonable
         costs and expenses incurred by Lenders in connection with
         the protection, preservation, exercise or enforcement of

                                 19
       any of the terms of the Loan Documents or in connection
       with any foreclosure, collection or bankruptcy
       proceedings .

Loan Agreement§ 8.11. Because the Court has already determined

that a default occurred under the Loan Agreement, the remaining

issue here is whether indemnification obligations cover inter-

party litigation expenses.

     New York law imposes a strong presumption against reading

indemnification provisions to cover expenses incurred in

litigation between the parties. See Hooper Associates v. AGS

Computers, Inc., 548 N.E.2d 903, 905 (N.Y. 1989)     ("[A] promise

by one party to a contract to indemnify the other for attorney's

fees incurred in litigation between them is contrary to the

well-understood rule that parties are responsiole for their own

attorney's fees,   [and]   [a] court should not infer a party's

intention to waive the benefit of the rule unless the intention

to do so is unmistakably clear from the language of the

promise."); see also PPI Enterprises (U.S.), Inc. v .. Del Monte

Foods Co., 2006 WL 3370698, at *1 (2d Cir. Nov. 20, 2006).

However, the requirement that parties express their intent with

"unmistakable clarity" is not the same as a "magic words" test,

and courts have interpreted indemnification provisions to cover

litigation expenses between the parties even where that coverage

was not explicitly mandated in such words but, nonetheless, the




                                   20
intent was clear. See Mid-Hudson Catskill Rural Migrant

Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 178 (2d Cir.

2005).

     Applying this principle to the provisions at issue, the

Court concludes that the language of the Loan Agreement rebuts

the presumption against indemnification of inte,r-party

litigation expenses. Most importantly, each of the Notes - a

form of which is attached as Exhibit A to the Loan Agreement -

provides:

         If default is made in the payment of this Note (whether
         principal, interest or other amounts) when due     . and
         the same is placed in the hands of an attorney for
         collection, or suit is filed hereon, or proceedings are
         had in bankruptcy, probate, receivership, or other
         judicial proceedings for the establishment or collection
         of any amount called for hereunder, or any amount payable
         or to be payable hereunder is collected through any such
         proceedings, the Borrower agrees and is also to pay the
         owner and holder of this Note the reasonable attorney's
         fees incurred by the holder in connection therewith.

Notes 2. It is unmistakably clear that the parties intended

that, under§§ 8.04 and 8.11 of the Loan Agreement, expenses

incurred in connection with inter-party collection efforts would

be indemnifiable. See Breed, Abbott     &   Morgan v, Hulko, 541

N.E.2d 402, 403   (N.Y. 1989)   (interpreting a similar provision

and holding that indemnification of inter-party litigation

expenses was contemplated by the parties, because otherwise it

would have been "difficult, if not impossible, to ascertain for




                                   21
what it was that the parties had agreed to indemnify"

plaintiff); see also Robbins v. Profile Records, Inc., 266

A.D.2d 67, 67   (N.Y. App. Div. 1999); Hack v. Stang, No. 13-cv-

5713 (AJN), 2015 WL 5139128, at *8-10 (S.D.N.Y. Sept. 1, 2015).

      For this reason, plaintiffs' motion for summary judgment

with respect to the ninth claim for indemnification is granted. 13

                                 Conclusion

      In sum, plaintiffs' motion for summary judgment is granted

with respect to (1) all parts of the second clalm for relief

(breach of the Loan Agreement) except with respect to breach of

§ 7.06 of the Loan Agreement and (2) the ninth claim for relief

(indemnification pursuant to the Loan Agreement), but denied in

all other respects.

      The Clerk is directed to close to entry a~ docket number

42.

      SO ORDERED.

Dated:   New York, NY

         December   'I,   2019            JED S. RAKOFF, U.S.D.J.



13 As part of their second claim for relief, plaintiffs also
allege that "Carbonyx was required to, but failed to, inter
alia:        (d) promptly upon demand pay or reimburse [Mr.
Patel, Mr. Range, and River Partners] for the costs and expenses
they incurred arising out of and in connection.with their
enforcement of the Loan Agreement." Amended Complaint§ 53. As
this part of the second claim for relief is essentially the same
as the ninth claim for relief, summary judgment is granted with
respect to this part of the second claim.

                                     22
